IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0356
                               Filed September 23, 2020


LOREN LONG,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark D. Cleve, Judge.



      Loren Long appeals the denial of his application for postconviction relief.

AFFIRMED.



      Zeke R. McCartney of Reynolds & Kenline, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.



      Considered by Mullins, P.J., Schumacher, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


CARR, Senior Judge.

       Loren Long lived at Freedom Homes Ministries, a non-profit organization

that provides a residence to people who are starting over. Two staff members

found a large number of images depicting child pornography in a plastic tote in

Long’s room. The State charged Long with ten counts of sexual exploitation of a

minor, and a jury found Long guilty of all counts. Long filed an application for

postconviction relief (PCR), alleging he was convicted in violation of the

constitution. Long appeals the district court’s denial of the application, alleging he

received ineffective assistance of his trial counsel.

       We review ineffective-assistance-of-counsel claims de novo.               See

Lamasters v. State, 821 N.W.2d 856, 862 (Iowa 2012). To succeed, Long must

show counsel breached a duty and prejudice resulted. See id. We may affirm the

denial of a PCR application if either element is lacking. See id. Counsel breaches

a duty if counsel’s performance falls below the standard of a reasonably competent

attorney, and a defendant is prejudiced if the outcome of the proceeding would

have been different had counsel performed effectively. See id. We presume

counsel   performed     competently    unless    Long    proves   otherwise    by   a

preponderance of the evidence. See State v. Booth-Harris, 942 N.W.2d 562, 577

(Iowa 2020).     We measure counsel’s performance objectively against the

prevailing professional norms, taking all circumstances into consideration. See id.

       Long first contends his trial counsel was ineffective by failing to thoroughly

investigate and present evidence regarding employees and residents of the house.

Long told his counsel “that he didn’t know that those pictures were in his tote and

that someone else had placed them there.” Long claims that by investigating and
                                            3


doing background checks on the staff and other residents, counsel “could have

turned up evidence” that would have allowed him to “point the finger at” another

suspect.

       “A claim for ineffective assistance of counsel . . . can center on a defense

attorney’s failure to adequately investigate. To provide effective assistance of

counsel during the investigatory stage, counsel is required to conduct a reasonable

investigation and to make reasonable decisions regarding discovery.” State v.

Russell, 897 N.W.2d 717, 730 (Iowa 2017) (internal citation omitted). But the duty

to investigate is not limitless, nor does it “require counsel to pursue each possible

witness and delve into every line of inquiry.” Heaton v. State, 420 N.W.2d 429,

431 (Iowa 1988); see also Schrier v. State, 347 N.W.2d 657, 662 (Iowa 1984)

(stating that the duty to investigate “does not require that counsel pursue ‘every

path until it bears fruit or until all conceivable hope withers’” (citation omitted)). The

reasonableness of counsel’s investigation “must be judged in relationship to the

particular underlying circumstances.” Ledezma v. State, 626 N.W.2d 134, 145

(Iowa 2001).

       Long falls short of his burden of showing either a breach of duty or prejudice.

Long’s attorney testified at the PCR hearing that her decision not to investigate the

staff or other residents was strategic. Such decisions are immune from a claim of

ineffective assistance of counsel after the fact. See Osborn v. State, 573 N.W.2d

917, 924 (Iowa 1998). That is because “mere mistakes in judgment normally do

not rise to the level of ineffective assistance of counsel.” Ledezma, 626 N.W.2d at

142.   But even assuming counsel breached a duty by failing to investigate

thoroughly, Long has failed to show how he was prejudiced. As the PCR court
                                          4


noted, Long failed to present any evidence showing the additional investigation

“would have resulted in the actual discovery [of] any evidence or information that

would undermine the result of his criminal trial.”

       Long also contends his trial counsel was ineffective by failing to move for

the trial judge to recuse himself because the judge knew Long before trial, which

may have caused the judge to be prejudiced against him. But trial counsel testified

that Long never told her that he had any prior connection to the judge and that she

believed the judge “was extremely fair.” She also testified that had she been

informed of any potential relationship between Long and the judge, she would have

raised the issue. Trial counsel recalled that she was first informed about the

allegation when Long’s PCR counsel contacted her. Although Long disputed this

testimony, the PCR court found trial counsel’s testimony was credible and Long’s

testimony was not. We give weight to the PCR court’s credibility findings. Id. at

141. On this basis, we find counsel had no duty to move for recusal of the trial

court judge.

       AFFIRMED.